I have been unable to concur with the opinion of the majority in its entirety, but for want of time can only indicate very briefly my diverging view. It is not pretended that there is any iron, coal, or other mineral except oil to which the leases under consideration can relate, and throughout the presentation and consideration of the case the leases have been treated as applying to oil only. So treating the leases, I entertain the view of their legal effect that is contended for by appellant as indicated in the opinion of the majority. In other words, that, as applied to oil, the leases vest in appellant an intangible right or privilege only, which is not taxable apart from the land to which they relate. Such privilege, in my view, by force of the terms of Revised Statutes, art. 7504, is but an appurtenant to the land, which for purposes of taxation is inseparable from it in the absence of a statute otherwise authorizing, and it is not pretended that there is now any such statute. If this view be correct, as seems to be established by the great weight of authority, then the owner of the fee — the land — of right must be taxed for the value of the whole, including the rights and privileges appertaining thereto, and it can make no difference that in the instance before us this was not done. See State of Texas v. A.  N.W. R. R. Co., 94 Tex. 530, 62 S.W. 1050, which it seems to me has a reverse application from that given it by the majority.